Determination of respondent Police Department of the City of New York dated *7November 10,1993, which dismissed petitioner from the Police Department upon a finding that he failed to provide a urine sample upon request, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Karla Moskowitz, J.], entered August 12, 1994), dismissed, without costs.
The Commissioner’s determination that petitioner failed to supply a urine sample was based on substantial evidence consisting of test results showing that the specimen petitioner submitted for testing contained yellow food dye, not urine. It was within the province of the Commissioner to accept or reject evidence purporting to cast doubt on the accuracy of the test and sequence of events, including petitioner’s claim that he did not supply colored water instead of urine (Matter of Bonilla v Kelly, 213 AD2d 264; see, Matter of Dice v Ward, 169 AD2d 461). Nor do we find the penalty of dismissal disproportionate to the offense or shocking to one’s sense of fairness. Concur— Rubin, J. P., Kupferman, Asch and Tom, JJ.